              Case 2:19-cv-01884-RSL Document 15 Filed 08/12/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      BLAKE L. WARNER,
                                                               NO. C19-1884RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER

11
      ALCOA ELECTRICAL AGENCY, et al.,

12
                           Defendants.

13
            The Court hereby appoints Molly Terwilliger of Yarmuth LLP, 1420 Fifth Avenue, Suite
14
     1400, Seattle, WA 98101, (206) 516-3894, mterwilliger@yarmuth.com, as
15

16   counsel for plaintiff pursuant to the “Plan and Rules of the United States District Court

17   for the Western District of Washington at Seattle for the Representation of Pro Se Litigants.”
18   Counsel shall enter her appearance within ten days of the date of this Order and is appointed for
19
     the limited purpose of consulting with the plaintiff and further evaluating the claims alleged in
20
     the Amended Complaint. Following such evaluation, pro bono counsel has the discretion to
21
     decide whether to further represent Mr. Warner with respect to such claim(s).
22

23          If counsel is unable for a reason set forth in the Plan and Rules to assume this

24   representation, notice of the reason and a request for relief from appointment shall be given as
25   soon as practicable. In the event counsel maintains the representation and plaintiff prevails,
26
     appointed counsel may move for an award of attorney’s fees under any applicable authority. The
27

28   ORDER - 1
             Case 2:19-cv-01884-RSL Document 15 Filed 08/12/20 Page 2 of 2



 1   Court is unable to assure counsel of compensation.
 2

 3
           The Clerk is directed to send a copy of this Order to plaintiff and to Ms. Terwilliger.
 4

 5

 6         Dated this 12th day of August, 2020.

 7                                            A
                                              Robert S. Lasnik
 8                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
